Fish, C. J.
I concur in the result, but I do not care, at this time at least, to concur in all of the reasoning of the opinion. I am not prepared to hold or intimate, that railroads can not employ torpedoes properly constructed and used for signaling purposes, lest they be removed by trespassing boys and exploded by them. But, as I construe the allegations of the petition, they mean that the torpedo was not at the time in use for signaling purposes, but had been carelessly or wantonly placed or dropped in the middle of the track and allowed to remain there by the defendant’s agents or employees who had charge of torpedoes for use as signals, where they knew that the public, including children, were accustomed to pass constantly without objection; and that the boy picked -it up and exploded it, and injury resulted therefrom. So construed, the petition sets out a cause of action; and I do not think it necessary to go further in the case. Mr. Justice Lumpkin and Mr. Justice Atkinson authorize me to say that they concur in this view.